     Case 2:90-cv-00520-KJM-DB Document 6013 Filed 11/20/18 Page 1 of 3

 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   JAY C. RUSSELL
     Supervising Deputy Attorney General
 4   State Bar No. 122626
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3617
 6    Fax: (415) 703-5843
      E-mail: Jay.Russell@doj.ca.gov
 7   Attorneys for Defendants

 8

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                                  2:90-cv-00520 KJM-DB (PC)

15                                         Plaintiffs,       DEFENDANTS’ APPLICATION FOR A 7-
                                                             MINUTE EXTENSION OF TIME NUNC
16                  v.                                       PRO TUNC TO FILE THEIR RESPONSE
17                                                           TO THE COURT’S ORDER FOR
     EDMUND G. BROWN JR., et al.,                            COMMENTS ON THE PROPOSED
18                                                           ORDER OF APPOINTMENT
                                         Defendants.
19
20
                            APPLICATION FOR 7-MINUTE EXTENSION
21
           Defendants request a 7-minute extension of time, nunc pro tunc, by which to file
22
     Defendants’ Response to the Court’s Order to Show Cause. As discussed below, good cause
23
     exists to grant Defendants’ request because their counsel diligently worked to meet the Court’s
24
     5:00 p.m. deadline on November 20, 2018 under tight time constraints, and would have filed on
25
     time, but for unforeseen difficulties. No previous extensions of time have been granted for the
26
     Response’s deadline. And counsel would have sought the extension earlier, except that its need
27
     did not appear until after the deadline had passed.
28
                                                         1
                                     Defs.’ App. For 7-Minute EOT Nunc Pro Tunc (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6013 Filed 11/20/18 Page 2 of 3

 1         On Tuesday, November 13, 2018, at 5:15 p.m., the Court ordered Defendants to show cause

 2   why the Court should not appoint an independent investigator by 5:00 p.m. on Tuesday,

 3   November 20, 2018. (ECF No. 6002.) Defendants were also ordered to file and serve comments

 4   on the proposed order at the same date and time. (Id.)

 5         Because of the strict deadlines and other litigation burdens arising during the period of

 6   November 12 to November 20, counsel from the Attorney General’s Office who had limited

 7   experience with this case were necessarily assigned to assist in preparing the responses. Counsel

 8   worked very diligently, quickly coming up to speed on the many and varied issues addressed in

 9   this case and the responses, with extremely long work hours spent to timely complete the work.
10         All of the briefing and supporting declarations were essentially complete before 5:00 p.m.
11   on November 20, but were subject to various reviews for legal and factual accuracy. Counsel
12   arranged for several support staff to simultaneously file the documents so that they would be
13   timely. Defendants filed their response to the order to show cause why the Court should not
14   appoint an independent investigator timely. Unfortunately, Attorney General’s Office staff
15   encountered some technical difficulty in filing Defendants’ comments on the Proposed Order of
16   Appointment, creating an unanticipated delay. As such, Defendants’ comments on the proposed
17   order, together with supporting declarations, were filed at 5:07 p.m., 7 minutes past the deadline.
18         Given counsels’ substantial diligence to meet the deadline under pressing work demands
19   and the very minimal extension sought, Defendants respectfully request that the Court grant a 7-
20   minute extension, nunc pro tunc, to accept their filing.

21         A proposed order is submitted for the Court’s consideration.

22

23

24

25

26

27

28
                                                       2
                                     Defs.’ App. For 7-Minute EOT Nunc Pro Tunc (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6013 Filed 11/20/18 Page 3 of 3

 1   Dated: November 20, 2018                        Respectfully submitted,

 2                                                   XAVIER BECERRA
                                                     Attorney General of California
 3                                                   ADRIANO HRVATIN
                                                     Supervising Deputy Attorney General
 4

 5
                                                     /s/ Jay C. Russell
 6                                                   JAY C. RUSSELL
                                                     Supervising Deputy Attorney General
 7                                                   Attorneys for Defendants

 8   CF1997CS0003
     42079364.docx
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 3
                                Defs.’ App. For 7-Minute EOT Nunc Pro Tunc (2:90-cv-00520 KJM-DB (PC))
